                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



DANIEL TREVOR ASHBAUGH,

                                       Plaintiff,

               v.                                             CASE NO. 19-3089-SAC


TERRY WAGNER, et al.,

                                       Defendants.



                                MEMORANDUM AND ORDER

       This matter is a civil rights action filed under 42 U.S.C. § 1983. Mr. Ashbaugh proceeds

pro se and in forma pauperis. Plaintiff alleges his due process rights were violated when the

defendants failed to allow him to see his children, to give him a court date, or to give him a “real”

case plan. Plaintiff seeks return of his children to his custody.

       On July 12, 2019, the Court entered a Memorandum and Order to Show Cause (ECF No.

6)(“MOSC”) ordering Plaintiff to show cause by August 5, 2019, why this matter should not be

dismissed due to the deficiencies set forth. The MOSC stated that if Plaintiff failed within the time

allotted to file a response, this action could be dismissed without further notice. Plaintiff has not

responded to the MOSC.

       As explained in the MOSC, Mr. Ashbaugh’s complaint is subject to dismissal because the

domestic relations exception to the federal courts’ jurisdiction “divests the federal courts of power

to issue divorce, alimony, and child custody decrees.” Johnson v. Rodriguez (Orozco), 226 F.3d

1103, 1111 (10th Cir. 2000)(quoting Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992)). In

                                                    1
addition, Plaintiff fails to assert sufficient facts to determine whether any of the defendants, a

private corporation and two of its employees, is subject to liability under § 1983 as a state actor.

See Schwab v. Kansas, No. 16-CV-4033-DDC-KGS, 2017 WL 2831508, at *14 (D. Kan. June 30,

2017).

         For these reasons, Plaintiff’s complaint is dismissed without prejudice.

         IT IS THEREFORE ORDERED that this action is dismissed without prejudice.

         IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to Proceed in forma

pauperis (ECF No. 2) is granted.

         IT IS SO ORDERED.

         DATED: This 16th day of August, 2019, at Topeka, Kansas.



                                               s/_Sam A. Crow_____
                                               SAM A. CROW
                                               U.S. Senior District Judge




                                                  2
